Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Amendment filed on 8/10/2022 and IDS filed on 11/08/2022. 
Claims 11-20 and 31-33 are pending.

Remarks
3.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new ground of rejection(s) as cited below. In the current rejection of the claims, newly cited reference Bezak discloses the notifying of driver based on parking space availability – therefore the combination of Gopalakrishnan and Bezak discloses the limitations of the claims as cited below. 
The rejection(s) of the claims are as cited below. This office action is Final.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 11, 12, 14-18, 20, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (U.S. Pub. No. 2017/0372529 A1) in view of Bezak et al. (U.S. Pub. No. 2016/0358472 A1).

As per claim 11, Gopalakrishnan discloses:
A method for operating a charging station for a motor vehicle having an electric energy store, comprising: 
monitoring a parking area of the charging station using a monitoring device which operates independently of the charging station (See Para [0038]-[0042], i.e. surveillance cameras for monitoring the plurality of parking areas…determine occupancy status of the one or more parking spots, See Para [0068]-[0075]), 
determining an availability status of the parking area (See Para [024], i.e. parking information…occupancy status,  Para [0038]-[0042], i.e. surveillance cameras for monitoring the plurality of parking areas…determine occupancy status of the one or more parking spots, See Para [0042], i.e. occupancy status, See Para [0068]-[0075], i.e. occupancy status);
transmitting the availability status to a control center via a communication connection (See Para [0036], i.e. application server, See Para [0038]-[0042], i.e. transmit one or more images of the plurality of parking areas … to application server,  See Para [0051]-[0052], i.e. application server…identified one or more vehicle), and 
wherein the charging station comprises an energy supply device for supplying electric energy to the electric energy store during a charging process (See Para [0041], i.e. power drawn … EV parking spots).
Gopalakrishnan does not disclose: providing, by the control center, the availability status to the motor vehicle when requested by the motor vehicle, 
However, Bezak discloses: providing, by the control center, the availability status to the motor vehicle when requested by the motor vehicle (See Para [0004]-[0005], i.e. notify a vehicle driver … charging point is available, See Para [0033]-[0038], i.e. garage or lot…reserve a space…notifying user of the space availability, See Para [0042]-[0048], i.e. spot is available…notify one or more users, See Para [0050]-[0054]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Bezak into 

the teaching of Gopalakrishnan because it would allow parking space to be hold for a 

driver while arriving (See Para [0034]-[0036]). 


As per claim 12, Gopalakrishnan and Bezak discloses all of the features of claim 11 as discloses above wherein Gopalakrishnan also discloses wherein a follow-up parking time, describing a time period after the charging process is complete but before the motor vehicle is removed from the parking area, is determined based on the availability status  (See Para [0165], i.e. violation time threshold…5 minutes).

As per claim 14, Gopalakrishnan and Bezak discloses all of the features of claim 
11 as discloses above wherein Gopalakrishnan also discloses wherein a preliminary parking time, describing a time period before the charging process is complete but after the motor vehicle is parked in the parking area, is determined based on the availability status  (See Para [0075], i.e. power drawn status of parking spot…1 to 0…5 minutes, See Para [0110], i.e. charging time, See Para [0142]-[0151], i.e. charging time).

As per claim 15, Gopalakrishnan and Bezak discloses all of the features of claim 
14 as discloses above wherein Gopalakrishnan wherein a parking violation notice is sent to the motor vehicle and/or an operator of the motor vehicle when the preliminary parking time exceeds a preliminary parking threshold (See Para [0075], i.e. a parking violation by the first vehicle).

As per claim 16, Gopalakrishnan and Bezak discloses all of the features of claim 
15 as discloses above wherein Gopalakrishnan wherein the preliminary parking 

As per claim 17, Gopalakrishnan and Bezak discloses all of the features of claim 
12 as discloses above wherein Gopalakrishnan wherein, when the follow-up parking time exceeds a first follow-up parking threshold, a warning notice is sent to the motor vehicle and/or an operator of the motor vehicle, and wherein, when the follow-up parking time exceeds a second follow-up parking threshold, a parking violation notice is sent to at least the control center (See Para [0165], i.e. violation time threshold…5 minutes…reception of the second notification…move…no parking violation may be detected –[prior art notify user charge complete is considered a warning , when vehicle does not move after complete based on 5 minutes threshold, violation is issue]).

As per claim 18, Gopalakrishnan and Bezak discloses all of the features of claim 
11 as discloses above wherein Gopalakrishnan wherein the monitoring device comprises at least one of an optical detection device or a floor-integrated detection device (See Para [0038]-[0042], i.e. surveillance cameras for monitoring the plurality of parking areas…determine occupancy status of the one or more parking spots, See Para [0068]-[0075]).


As per claim 20, Gopalakrishnan discloses:
A charging station for a motor vehicle having an electric energy store, the charging station (See Para [0041], i.e. power drawn … EV parking spots) comprising: 
an energy supply device for supplying electric energy to the energy store during a charging process (See Para [0041], i.e. power drawn … EV parking spots), and a parking area for parking the motor vehicle (See Para [024], i.e. parking information…occupancy status,  Para [0038]-[0042], i.e. surveillance cameras for monitoring the plurality of parking areas…determine occupancy status of the one or more parking spots, See Para [0042], i.e. occupancy status, See Para [0068]-[0075], i.e. occupancy status), 
wherein the parking area is monitored by a monitoring device which operates independently of the charging station (See Para [0038]-[0042], i.e. surveillance cameras for monitoring the plurality of parking areas…determine occupancy status of the one or more parking spots, See Para [0068]-[0075]), 
wherein an availability status of the parking area is determined by the monitoring device (See Para [024], i.e. parking information…occupancy status,  Para [0038]-[0042], i.e. surveillance cameras for monitoring the plurality of parking areas…determine occupancy status of the one or more parking spots, See Para [0042], i.e. occupancy status, See Para [0068]-[0075], i.e. occupancy status) and transmitted to a control center via a communication connection (See Para [0036], i.e. application server, See Para [0038]-[0042], i.e. transmit one or more images of the plurality of parking areas … to application server,  See Para [0051]-[0052], i.e. application server…identified one or more vehicle).
Gopalakrishnan does not disclose: wherein the control center is configured to provide the availability status to the motor vehicle when requested by the motor vehicle. 
However, Bezak discloses: wherein the control center is configured to provide the availability status to the motor vehicle when requested by the motor vehicle. 
 (See Para [0004]-[0005], i.e. notify a vehicle driver … charging point is available, See Para [0033]-[0038], i.e. garage or lot…reserve a space…notifying user of the space availability, See Para [0042]-[0048], i.e. spot is available…notify one or more users, See Para [0050]-[0054]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Bezak into 

the teaching of Gopalakrishnan because it would allow parking space to be hold for a 

driver while arriving (See Para [0034]-[0036]). 




As per claim 31, Gopalakrishnan and Bezak discloses all of the features of claim 
17 as discloses above wherein Gopalakrishnan discloses wherein at least one of the first and second follow-up parking thresholds are determined based on an average follow-up parking time as measured across a plurality of motor vehicles by the monitoring device (See Para [0165], i.e. violation time threshold…5 minutes…reception of the second notification…move…no parking violation may be detected [it is apparent the threshold is determined based on reasonable amount of time after finish charging vehicle for vehicles to move being the average as cited above] ).

As per claim 32, Gopalakrishnan and Bezak discloses all of the features of claim 
17 as discloses above wherein Gopalakrishnan discloses wherein the second follow-up parking threshold is of a longer duration than the first follow-up parking threshold (See Para [0165], i.e. violation time threshold…5 minutes…reception of the second notification…move…no parking violation may be detected [prior issue complete of charge being the first followup, and second duration being the 5 minute after charge completed , the second followup duration is longer, as prior art issue complete of charge notification the instant it complete]).


6.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (U.S. Pub. No. 2017/0372529 A1) in view of Bezak et al. (U.S. Pub. No. 2016/0358472 A1) and further in view of Halnais et al. (U.S. Pub. No. 2014/0167985 A1).

As per claim 13, Gopalakrishnan and Bezak discloses all of the features of claim 11 respectively as discloses above.
Gopalakrishnan and Bezak does not discloses: wherein the monitoring device is deactivated during the charging process.   
However, Halnais discloses: wherein the monitoring device is deactivated during the charging process (See Para [0074]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Halnais into the 

teaching of Gopalakrishnan and Bezak because it would allow to simplify and safeguard 

management of occupation of parking spaces (See Para [0010]).




7.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (U.S. Pub. No. 2017/0372529 A1) in view of Bezak et al. (U.S. Pub. No. 2016/0358472 A1) and further in view of Malik et al. (U.S. Pub. No. 2018/0290553 A1).

As per claim 19, Gopalakrishnan and Bezak discloses all of the features of claim 11 as discloses above.
Gopalakrishnan and Bezak does not disclose: estimating, during the charging process, a required charging time and transmitting the required charging time to the control center.
	However, Malik discloses: estimating, during the charging process, a required charging time and transmitting the required charging time to the control center (See Para [0055], i.e. estimate time to charge the battery).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Malik into the 

teaching of Gopalakrishnan and Bezak because it would allow driver to reduce cost of 

charging an electric vehicle based on electric rate (See Para [0001]).


8.	Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (U.S. Pub. No. 2017/0372529 A1) in view of Bezak et al. (U.S. Pub. No. 2016/0358472 A1) and further in view of Eramian et al. (U.S. Pub. No. 2016/0189324 A1).

As per claim 22, Gopalakrishnan and Bezak discloses all of the features of claim 11 as discloses above.
Gopalakrishnan and Bezak does not discloses: wherein the monitoring device comprises at least one of a weight sensor and a magnetic field sensor.
	However, Eramian discloses: wherein the monitoring device comprises at least one of a weight sensor and a magnetic field sensor (See [0047] & Para [0059]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Eramian into the 

teaching of Gopalakrishnan and Bezak because it would improve customer experience when at a business (See Para [0002]).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851